Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/21 has been entered.

Status of Claims
Claims 1, 13, 14, and 19-21 have been amended.  
Claims 3 and 4 are original claims
Claims 2, 5-12, 15-18, and 22-27 have been previously presented.  
Claims 1-27 are currently pending in the application and are considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-27, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-13 are directed to an apparatus (i.e., manufacture), claims 14-19 are directed to a method (i.e., process), claim 20 is directed to a non-transitory computer-readable medium (i.e., manufacture), and claims 21-27 are directed to a method (i.e., process).	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
Claims 1, 14, and 20 are substantially similar and recite a judicial exception illustrated by: 
	receiving a query for an item; 
	receiving a plurality of reviews for the item in response to receiving the query for the item, the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof; 	generating a first helpfulness score for each review in the plurality of reviews; 
	selecting a first set of reviews based on the first helpfulness scores for the plurality of reviews; generating a second helpfulness score for each sentence in each review in the first set of reviews; and 
	generating the review summary, wherein generating the review summary includes: 
	selecting sentences from the first set of reviews based on the second helpfulness scores, wherein the review summary includes the selected sentences; 
	removing one or more sentences from the review summary based on one or more characteristics of the electronic device on which the review summary is to be displayed; and 	
	causing presentation of the review summary in association with the item.  	
	As such, the claims recite limitations associated with receiving a query for an item, receiving reviews for an item, generating a first score for each review, selecting a first set of reviews based on the first score, generating a second score for each 
	Claim 21, which is substantially similar to claims 1, 14, and 20, recites a judicial exception illustrated by: 
	receiving a query for an item; 
	receiving a plurality of reviews for the item in response to receiving the query for the item, the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof; 	identifying a plurality of aspects of the item; 
	identifying a plurality of sentences of the plurality of reviews including occurrences of the plurality of aspects of the item; 
	extracting a plurality of excerpts from the plurality of sentences that are shorter than a predetermined length and capture at least one of the plurality of aspects of the item;
	ranking the plurality of excerpts; 
	selecting an excerpt of the plurality of excerpts based on the ranking to be the blurb of the item; and 
	causing presentation of the blurb of the item in association with the item.

	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions (as related to advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (as related to social activities and following rules or instructions) in that they are directed to performing functions associated with analyzing review contents to generate and display a review summary or blurb associated with the item.  The Examiner notes the specification states, “Product and service reviews are an important aspect of commerce for businesses and consumers. Users often search for and read reviews regarding various items (e.g., products, services, etc.). Users often rely on the reviews to help make buying decisions,” (0002). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of an electronic device, a display of an electronic device, a non-transitory computer-readable medium embodying instructions that, when executed by a processor, causes the processor to perform a method; an apparatus comprising one or more hardware processors, memory to store instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations; and [causing presentation] on a display of an electronic device in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “Each client device 104 may be a personal computer (PC), a tablet computer, a mobile phone, a telephone, a personal digital assistant (PDA), a wearable computing device (e.g., a smartwatch), or any other appropriate computer device. In one example embodiment, a user interface module may include a web browser program and/or an application, such as a mobile application,” (0022, Fig. 1), “The apparatus 200 is shown to include a processing system 202 that may be implemented on a server, client, or other processing device that includes an operating system 204 for executing software instructions,” (0024, Fig. 2), a processing system comprising a plurality of modules (0024, Fig. 2), and describes the system and system components in generic terms (0021-0030, 0069-0088).
i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	Additionally, the Examiner notes that the specification and claims do not provide a specific formula or algorithm for how to generate the recited helpfulness scores, but rely on the generic use of machine learning algorithms and system modules generate the helpfulness scores and perform the claimed functions (0017, 0018, 0020, 0030, 0032, 0034, 0051).
i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” 
	As such, the additional elements of claims 1, 14, 20, and 21 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 22, 24, and 26 merely further embellish the abstract idea as related to analyzing review content. The claims do not add anything significant to the abstract idea.
	Claims 3, 4, 23, 25, and 27 merely further embellish the abstract idea as related to analyzing review content and references the use of models to perform the claimed functions. The additional limitations amount to no more than mere instructions to apply the exception using a generic computer component and using a model as a tool to perform the claimed functions. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply 
	Therefore, claims 1-27 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent Publication 20070078845, in view of Chen, U.S. Patent Publication 20040117725, and further in view of Giridhari, U.S. Patent Publication 20190318407.
	Claims 1, 14, and 20, the claims are substantially similar. The discussion of claims 1, 14, and 20 applies to substantially similar limitations of claim 21 and subsequent dependent claims. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
	Regarding claims 1, 14, and 20 
	Scott — which is directed to systems and methods for processing textual content associated with reviews — discloses:
	(claim 1) An apparatus for analyzing review content to generate a review summary, the apparatus comprising: one or more hardware processors; and memory to store instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
	(claim 14) A method for analyzing review content to generate a review summary, the method comprising:
	(claim 20) A non-transitory computer-readable medium embodying instructions that, when executed by a processor, causes the processor to perform a method of analyzing review content to generate a review summary, the method comprising:
	[methods and systems for selection of reviews and content from reviews for presentation comprising computer readable storage medium comprising instruction for performing functions (0006, 0093, claim 15, Fig. 7); a method of processing reviews includes identifying a plurality of reviews, organizing the plurality of reviews into a plurality of clusters, selecting reviews from each cluster, and generating a response including content from the selected reviews (0010)]
	receiving, via an electronic device, a query for an item; 
	[The reviews engine 106 receives a request from a client 102 for a reviews summary for a subject (0035, Fig. 2); The network 100 includes one or more clients 102, one or more document hosts 104, and a reviews engine 106. The network 100 also includes a network 108 that couples these components (0020, Fig. 1); The clients 102 include client applications from which users can access documents, such as web pages (0022)]
	receiving a plurality of reviews for the item in response to receiving the query for the item, 
	[Reviews for the subject that are stored in the reviews repository 112 are identified (204). A subset of the identified reviews is selected (206). A response including content from the selected subset is generated (208). The response is transmitted to the client 102 (210). The client 102, upon receiving the response, renders the response in a client application, such as a web browser, for presentation to the user (0035, Fig. 2)]
	generating a first helpfulness score for each review in the plurality of reviews; 
	[A rating may be associated with a review and stored along with the review. The rating (or "rating score") represents a score, on a predefined scale, for the subject (or class of subjects) of the review. The format of a rating may be a numerical value or any non-numerical format that can be mapped to a numerical value. For example, the non-numerical thumbs-up or thumbs-down ratings may be mapped to binary values 1 or 0, respectively. Examples of forms of ratings include symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) and numerical formats (1-3, 1-5, 1-10, 1-100, and the like). In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject. The sub-ratings may be scores for particular aspects of the subject (0025); an evaluation of the review and rating may evaluate the helpfulness and/or trustworthiness of the review and rating and may include a helpful/unhelpful rating (0032); A quality score is determined for each identified review (404). The quality score is a measure of the quality of the content of the review. The quality score provides a basis for comparing reviews to each other with regard to their quality. The quality score may be based on one or more predefined factors. In some embodiments, the predefined factors include the length of the review, the lengths of sentences in the review, values associated with words in the review, and grammatical quality of the review. A sub-score may be determined for a review based on each factor and the sub-scores combined to determine the quality score for the review. It should be appreciated, however, that additional and/or alternative factors may be included (0049)] The modifier of, “helpfulness,” is interpreted as a label, or intended use, and provides little, if any, patentable weight. The limitations do not impose any limits on how the first helpfulness generating a first helpfulness score for each review in the plurality of reviews.
	selecting a first set of reviews based on the first helpfulness scores for the plurality of reviews; 
	[selecting a subset of reviews (0035); select reviews based on the review ratings (0043, Fig. 3); select reviews for inclusion in a reviews sample based on predefined, non-random criteria and selects text from a review for use in a snippet of the review (0019)]
	generating a second helpfulness score for each sentence in each review in the first set of reviews; and 
	[identified reviews are divided into partitions (0080); the partitions may be sentences of the review (0080); In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject. The sub-ratings may be scores for particular aspects of the subject (0025; see also 0041); The quality score is a measure of the quality of the content of the review. The quality score provides a basis for comparing reviews to each other with regard to their quality. The quality score may be based on one or more predefined factors (0049); a quality score is determined for each sentence of the review (0081); a quality score may be based on one or more factors, and may be a combination of sub-scores grammatical quality, the length of the review, the length of sentences in the review, the use of high-value words, and word frequencies (0050, 0081, 0086; see also 0081-0087); A quality score is determined for each identified review (404). With regard to the grammatical quality of the review, reviews that have proper grammar and capitalization (e.g., actually use sentences, review not entirely in uppercase) are favored. Thus, reviews with "proper" grammar and capitalization get higher sub-scores for this factor. Reviews with poor grammar and improper capitalization tend to be less readable. Furthermore, reviews that are entirely in uppercase are often considered to be rude. In some embodiments, detection of sentences in a review may be based on a detection of sentence delimiters, such as periods in the review. In some embodiments, reviews may be evaluated for adherence to additional indicia of grammatical quality, such as subject-verb agreement, absence of run-on sentences or fragments, and so forth. In some embodiments, evaluation of the grammar and capitalization of a review may be performed with the aid of a grammar checker, which is well known in the art and need not be further described (0050)] Applying the disclosure of Scott to the instant limitations, reviews may be divided into sentences (0080), wherein, in addition to the rating [the first helpfulness score], a review may be associated with sub-ratings for particular aspects of the subject, wherein the sub-ratings may be scores for particular aspects of the subject (0025; see also 0041). A quality score is a measure of the quality of the content of the review, and may be based on one or more predefined factors (0049). Sentences comprising a review may be detected and evaluated for adherence to indicia of grammatical quality (0050). A quality score is determined for each sentence of the review (0081), wherein a quality score may be based on one or more factors, and may be a combination of sub-scores to account for grammatical quality, the length of the review, the length of sentences in the review, the use of high-value words, and word frequencies (0050, 0081, 0086; see also 0081-0087). The Examiner asserts the disclosure teaches or suggests generating a second helpfulness score for each sentence in each review in the first set of reviews.
	Additionally, as discussed in the Claim Interpretation section, the modifier of, “helpfulness,” is interpreted as a label, or intended use, and provides little, if any, patentable weight. The limitations also do not impose any limits on how the first or second helpfulness score is generated, and thus it can be performed in any way known to those of ordinary skill in the art. As such, generating a first, second, and/or third helpfulness score may be accomplished in the same manner, and, similar to the discussion above, generating a second and/or third helpfulness score may be interpreted as a duplication of parts (i.e., a repetition of steps) as related to generating a first helpfulness score.
	generating the review summary, wherein generating the review summary includes: selecting sentences from the first set of reviews based on the second helpfulness scores, 	wherein the review summary includes the selected sentences; removing one or more sentences from the review summary based on one or more characteristics of the electronic device on which the review summary is to be displayed; 	
	[A response that includes the selected reviews is generated… a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary…includes the reviews sample, which includes content from the selected reviews (0092, Fig. 5; see also 0077); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089); a snippet is generated using the selected combination (0090); A response including the snippet is generated (0091); The reviews summary also includes a reviews sample… In some other embodiments, the reviews sample may include snippets of at least some of the selected reviews… The review sample may also include one or more links to the sources of the reviews for which the full contents or snippets are included in the reviews sample (0037)] As described by Scott, an evaluation of the review and rating may evaluate the helpfulness and/or trustworthiness of the review and rating and may include a helpful/unhelpful rating (0032); a review may have a rating or rating score comprising a numerical value (0025). Additionally, a quality score may be determined for each review, wherein the quality score may be based on one or more predefined factors, wherein a sub-score may be determined for a review based on each factor, and the sub-scores may be combined to determine the quality score for the review (0049)] Applying the disclosure of Scott to the instant limitations, a response is generated comprising a document transmitted to a client for rendering and presentation to a user, wherein the document includes a review summary (0092, Fig. 5; see also 0077), wherein the reviews sample may comprise content from the selected reviews (0092, Fig. 5; see also 0077) [the Examiner asserts the content from the selected reviews may be interpreted as comprising sentences], wherein sentences may be favored based on a score 
	removing one or more sentences from the review summary based on one or more characteristics of the electronic device on which the review summary is to be displayed; causing presentation of the review summary in association with the item on a display of the electronic device.  
	[a snippet is generated using the selected combination (0090); A response including content from the selected reviews is generated (318). The generated response is a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary for the subject…The reviews summary also includes the reviews sample, which includes at least some of the selected reviews or snippets thereof, as described above  (0046, 0092; see also 0037, 0090, 0036); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089); the review length may be based on a character count or a sentence count. The review length sub-score may be based on a difference between the length of the review and a predefined "optimal" review length (0051); lengths of the sentences in the reviews may also be considered… a sentence length sub-score for a review may be based on the average of the differences between the lengths of the sentences in the review and a predefined "optimal" sentence length (0052)]
	Additionally, the Examiner notes Scott discusses collecting reviews from documents (0016, 0027, Fig. 7), clustering to help identify reviews that focus on particular aspects (0078), discusses performing substantially similar functions at the document level, review level, and sentence level in different portions of the specification, and, in discussing scoring, notes, “the processes above may be combined,” (0060, 0092; see also 0107), which is similar to the instant specification, which notes, “the helpfulness of a review is evaluated at the document level (where a document may comprise multiple reviews), the review level, the sentence level, or any combination thereof. In general, each review may be treated as a group of sentences where one or more of the sentences may be extracted for insertion into a review summary. The review helpfulness measure may be provided by readers of the review, by a quality analysis of the review, or both,” (0018).
	Additionally, Scott discloses:
	[Many Internet users research a product or a service before obtaining it. Many Internet users also research a provider of products or services before patronizing that provider (0007); To get a holistic view of the reviews and ratings for a product, service, or provider, a user may visit a number of Web sites that provide reviews and ratings and 
	As such, the disclosure above teaches: receiving a plurality of reviews for an item; a rating associated with a review may represent a score; a helpful/unhelpful rating; an evaluation of a review may include a helpful/unhelpful rating; selecting reviews based on the helpful/unhelpful rating and predefined criteria; dividing the selected reviews into partitions; partitions may be sentences of a review; generating a score for each sentence in each review based on a score measuring the quality of the content of the sentence; a quality score may be based on one or more factors; a quality score may be a combination of sub-scores to account for grammatical quality, the length of the review, the length of sentences in the review, the use of high-value words, and word frequencies; sentences may be favored based on a sub-score; identifying combinations of one or more sentences; selecting a combination with the highest combined quality score; generating a snippet using the selected combination; a response document may comprise a review summary; generating a response document including the snippet; and transmitting the response to a client for rendering and presentation to a user.
	Particularly regarding, removing one or more sentences from the review summary based on one or more characteristics of an electronic device, Scott additionally discloses that a response including content from the selected subset is generated (208). The response is transmitted to the client 102 (210). The client 102, renders the response in a client application, such as a web browser, for presentation to the user (0035); The generated response is a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary for the subject…The reviews summary also includes the reviews sample, which includes at least some of the selected reviews or snippets thereof, as described above  (0046, 0092; see also 0035, 0037, 0090, 0036); the clients 102 include client applications from which users can access documents, such as web pages. In some embodiments, the client applications include a web browser (0022), and that a response including content from the selected subset is generated (208). The response is transmitted to the client 102 (210). The client 102, upon receiving the response, renders the response in a client application, such as a web browser, for presentation to the user (0035). While the Examiner asserts the disclosure of Scott teaches or suggests the broadest reasonable interpretations of the limitations, the Examiner notes the disclosure of Scott also teaches or suggests the broadest reasonable interpretation of the limitations as described by the instant specification, wherein the client device may be a personal computer (PC), a tablet computer, a mobile phone, a telephone, a personal digital assistant (PDA), a wearable computing device (e.g., a smartwatch), or any other appropriate computer device…a user interface module may include a web browser program and/or an application, such as a mobile application. The client device 104 may be used by a user, such as a customer, to conduct a search for a product, service, and the like; to compose and submit a review; and to request and access a review or a review summary or blurb (0022; see also 0070, 0071, 0072, 0077).
Scott may be interpreted as teaching or suggesting the broadest reasonable interpretation of the limitations, in order to expedite compact prosecution, the Examiner notes Scott does not appear to explicitly recite removing one or more sentences from the review summary based on one or more characteristics of an electronic device.
	Regarding the limitations of:
	the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof;
	Scott discloses, 
	[select reviews for inclusion in a reviews sample based on predefined, non-random criteria and selects text from a review for use in a snippet of the review (0019); predefined content criteria may also be an additional criterion for selecting reviews. With regard to content meeting predefined criteria, the criteria may be defined in order to disfavor reviews with content in the reviews that may offend a user, such as profanity and sexually explicit content; such words and phrases often contribute little or nothing to an understanding of the subject and can make the user who is reading the reviews uncomfortable. Evaluation of a review for content meeting predefined criteria may be performed by defining a dictionary of content commonly associated with offensive or objectionable content and matching content in the review against the dictionary. A review that has objectionable content such as profanity or sexually explicit language is eliminated from consideration for selection (0059); the 
	While the disclosure of Scott as related to predefined content criteria being an additional criterion for selecting reviews, wherein the criteria may be defined in order to disfavor reviews with content in the reviews that may offend a user may be interpreted as teaching or suggesting selecting the plurality of reviews based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user the Examiner notes Scott does not appear to explicitly recite the limitation in the context of profile information, and Scott does not appear to explicitly recite removing one or more sentences from the review summary based on one or more characteristics of an electronic device.
	However, Chen — which is directed to systems and methods for sentence based interactive topic-based text summarization — discloses (while additional portions of the claim limitations are listed below to provide additional context regarding the prior art disclosure, the portion of the limitations in italics is what has not explicitly been addressed by prior art):
	the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof; 
text summary is determined by the interactive topic based summarization system 100 based on user interactions and previous and/or simultaneously determined user settings and forwarded to the web-enabled device 400 via communications links 99 (0020); the selection of keyword, key-phrase and/or sentence based summaries can be determined based on user preferences read from a memory, predetermined and/or automatically configured based on determined display device characteristics, adjustable by the user and/or determined using any known or later developed technique (0032)] The Examiner notes previous user settings and user preferences read from a menu suggests the previous user settings and user preferences read from a memory may be interpreted as profile information. Additionally, the Examiner notes determining a text summary based on user interactions may be interpreted as comprising determining a text based summary based on a browsing history of the user in that browsing history comprises user interactions. The Examiner asserts the disclosure as related to determining an interactive topic-based text summary based on user interactions and previous user settings and sentence based summaries being determined based on user preferences read from a memory teaches or suggests the broadest reasonable interpretation of the limitations.
	removing one or more sentences from the review summary based on one or more characteristics of the electronic device on which the review summary is to be displayed; and causing presentation of the review summary in association with the item on a display of the electronic device.  
	[conventional text summaries generated by these text summarization systems do not provide an indication of the topics discussed within a single text (0005); the sentence based summaries can be determined based on user preferences read from a memory, predetermined and/or automatically configured based on determined display device characteristics, adjustable by the user and/or determined using any known or later developed technique (0032); In step S5000, a text is selected for summarization. The text to be summarized may be selected by highlighting a portion of a text, by selecting a complete text, entering the text to be summarized manually via a keyboard, voice or handwriting recognition, selecting the text from memory storage, automatically selecting all text for summarization, selecting all text for summarization based on a device parameter such as a personal digital assistant identifier or based on any known or later developed method of selecting text (0026; see also 0045 discussing determining a maximum candidate key-phrase length based on device display characteristics and adjusting a maximum candidate key-phrase length for different user display sizes or other parameters); For example, web-enabled personal digital assistants, web-enabled phones and other web-enabled portable devices have limited size screen displays. Reviewing large texts or text portions on these web-enabled portable devices is difficult and error prone due to the limited size screen display. In various exemplary embodiments of this invention, an interactive topic-based text summarization system contained within a web-enabled portable device, associated with the web-enabled portable device and/or mediating communication for the web-enabled portable device, automatically determines interactive topic-based text summaries for each received text, based on determined settings for the web-enabled portable device. (0027); In this way, The current key-phrase based interactive topic-based summary is then displayed to the user (0060; see also 0073, 0091, 0102)]
	Additionally, Chen further discloses:
	receiving, via an electronic device, a query for an item; 
	[the interactive topic-based text summarization system 100 receives requests originating from a user of web-enabled device 400 for an interactive topic-based summary of text information 1000 stored in information repository 200. The request for an interactive topic-based text summary of text information 1000 is received by the interactive topic-based summarization system 100 which forwards a request for text information 1000 to the information repository 200 (0020)]
	receiving a plurality of reviews for the item in response to receiving the query for the item, 
	[The information repository 200 retrieves the requested text information 1000 and returns the text information 1000 to the interactive topic-based summarization system 100 (0020)]
	generating a first helpfulness score for each review in the plurality of reviews; selecting a first set of reviews based on the first helpfulness scores for the plurality of reviews;
a term-region score is determined (0064); the log odds ratio is used as an alternate measure indicating term similarity to text in a segment or text region and dissimilarity from text in other segments or text regions….any known or later developed measure useful in comparing distributions term similarity to a segment or text region and/or dissimilarity to other segments or text regions may be used in the practice of this invention (0066-0067); segmentation based on paragraphs, sections headings titles and/or other text markup, manual segmentation, automatic segmentation based on probabilistic latent semantic analysis, statistical similarity or any known or later developed method of segmentation, either alone or in combination, may also be used to create discrete text segments (0029-0030); a selected text for summarization may also be a concatenation of several distinct texts (0031); various exemplary flowcharts show the determinations necessary for selecting summaries of a single topical segment or text region with respect to either all other topical segments or text regions or adjacent topical segments or text regions. However, in various other exemplary embodiments of this invention, each of the topical segments or text regions may be considered separately (0092, Figs. 2-6; see also 0107)]	
	generating a second helpfulness score for each sentence in each review in the first set of reviews; and 
	[mutual information and components of mutual information are used to determine a segment text region characterization and other segment or text region differentiation… in one of the exemplary embodiments according to this invention, a ranking or score for the presence of a key-phrase in the segment or text region is determined from sentence scores are determined based on the weighted average over terms (0068); The scores for each sentence are compared. High scores are used as a basis for selection as a sentence level interactive topic-based summary for the segment or text region (0069; see also 0030, 0034, 0050, 0058, 0059-0060)]
	generating the review summary, wherein generating the review summary includes: 
	[determining discrete sentence based interactive topic-based text summaries (0061, Fig. 5; see also 0008, 0020-0023, 0044, 0060); Techniques for determining sentence based interactive topic-based summarization are provided. A text to be summarized is segmented. Discrete keyword, key-phrase, n-gram, sentence and other sentence constituent based summaries are generated based on statistical measures for each text segment. Interactive topic-based summaries are displayed with human sensible omitted text indicators such as alternate colors, fonts, sounds, tactile elements or other human sensible display characteristics useful in indicating omitted text. Individual and/or combinations of discrete keyword, key-phrase, n-gram, sentence, noun phrase and sentence constituent based summaries are dynamically displayed to provide an overview of topic and subtopic development within a text. A hierarchical and interactive display of texts based on the use of discrete sentence constituent based summaries which associates expansible and contractible displayed text provides contextualized access to an interactive topic-based text summary and to an original text (Abstract); conventional text summaries generated by these text summarization systems do not provide an create informative summaries that represent or possibly replace the original text (0006); a system that summarizes parts of documents using lexical chains to identify topics. Summaries are created by selecting a representative sentence from the strongest lexical chain (0007)]
	selecting sentences from the first set of reviews based on the second helpfulness scores, wherein the review summary includes the selected sentences; 
	[sentence scores are determined based on the weighted average over terms (0068); The scores for each sentence are compared. High scores are used as a basis for selection as a sentence level interactive topic-based summary for the segment or text region (0069; see also 0030, 0034, 0050, 0058, 0059-0060); In various other exemplary embodiments of this invention, the first top ranked phrase is selected. The key-phrase is added to a discrete multi-key-phrase based interactive topic-based text summary…The process continues until the required number of key-phrases is selected for the discrete interactive topic-based multi-key-phrase text summary of the segment or text region (0059); In various exemplary embodiments of this invention, the top L ranked discrete key-phrases for each segment or text region are selected. However, other discrete key-phrase selection methods may also be used without departing from the scope of this invention (0059)]
	Applying the disclosure of Chen to the instant limitations, the Examiner asserts a review may be interpreted as a text to be summarized. Chen discloses that determining sentence based interactive topic-based summarization may comprise summarizing a text by segmenting the text into key phrases, sentences, and sentence constituents, wherein sentences comprising the text [review] are omitted [removed] in order to display the generated, segmented summary (Abstract, 0005-0008, 0029, 0030, 0034). Additionally, Chen notes the limited screen size of portable devices (0027), and explicitly discloses that the sentence based summaries can be automatically configured based on determined display device characteristics (0032), selecting all text for summarization based on a device parameter (0026), and discloses an exemplary embodiment wherein an interactive topic-based text summarization system contained within a web-enabled portable device, associated with the web-enabled portable device and/or mediating communication for the web-enabled portable device, automatically determines interactive topic-based text summaries for each received text, based on determined settings for the web-enabled portable device (0027).
	Scott teaches a system and method for processing textual content associated with reviews. Chen teaches a system and method for sentence based interactive topic-based text summarization. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Scott and Chen is that Scott does not appear to explicitly recite removing one or more sentences from the review summary based on one or more characteristics of an electronic device, and does not appear to explicitly recite characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof.	
Chen to Scott would simply incorporate the known methods for sentence based interactive topic-based text summarization as taught by Chen with the known methods for processing textual content associated with reviews as taught by Scott in order to provide hierarchical interactive topic based text summarization and display (Chen 0008) and provide meaningful information about each discrete topic portion of the text while better utilizing the limited display capabilities of web-enabled portable devices (Chen 0028).
	Since the functionalities of the elements of the system and method disclosed by Scott and the functionalities of the elements of the system and method disclosed by Chen do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for sentence based interactive topic-based text summarization (as taught by Chen) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to provide hierarchical interactive topic based text summarization and display (Chen 0008) and provide meaningful information about each discrete topic portion of the text while better utilizing the limited display capabilities of web-enabled portable devices (Chen 0028).
Scott in view of Chen may be interpreted as teaching the broadest reasonable interpretation of the claims, the Examiner notes the combination of Scott in view of Chen does not explicitly recite characteristics of a user associated with the electronic device as comprising profile information.
	However, Giridhari — which is directed to systems and methods for product search using user-weighted, attribute-based, sort-ordering — discloses (while additional portions of the claim limitations are listed below to provide additional context regarding the prior art disclosure, the portion of the limitations in italics is what has not explicitly been addressed by prior art):
	the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof; 
	[provide a facility to write a product review on their sites, giving consumers a chance to rate and comment on products they have purchased (0002); Different users attach different levels of importance to various product attributes (0021); the present invention provides a computerized system and method for searching, analyzing, and display data using an User-Weighted Attribute-Based Sort-Ordering algorithm. More particularly the present invention provides a solution to personalize relevant data using a user-defined, user weighted, and a user -profile-driven method to obtain relevant data and feedback tuning for searching, comparing, and analysing data as product review (0027); personalizes the search results based on user preferences--by letting the user set weights to the product attributes (0032, 0036, 0040, 0042, 0079)]
	Scott teaches a system and method for processing textual content associated with reviews. Chen teaches a system and method for sentence based interactive topic-based text summarization. Giridhari teaches a system and method for product search using user-weighted, attribute-based, sort-ordering. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Giridhari and the combination of Scott and Chen is that the combination of Scott and Chen does not appear to explicitly recite characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Giridhari and the teachings of Chen to Scott would simply incorporate the known methods for product search using user-weighted, attribute-based, sort-ordering as taught by Giridhari and the known methods for sentence based interactive topic-based text summarization as taught by Chen with the known methods for processing textual content associated with reviews as taught by Scott in order to enable and facilitate sharing of data and user defined and user weighted feedback and decisions with regards to purchasing, evaluating, comparing, predicting, searching and browsing a particular product, individual event or other user-defined topic (Giridhari 0033), provide personalized search results based on user preferences (Giridhari 0032, 0036), take all Giridhari 0035), and provide a holistic overview of every product by considering both, manufacturer's ratings and user reviews from the world wide web (Giridhari 0034).
	Since the functionalities of the elements of the system and method disclosed by Scott, the functionalities of the elements of the system and method disclosed by Chen, and the functionalities of the elements of the system and method disclosed by Giridhari do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for product search using user-weighted, attribute-based, sort-ordering (as taught by Giridhari) and the features for sentence based interactive topic-based text summarization (as taught by Chen) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to enable and facilitate sharing of data and user defined and user weighted feedback and decisions with regards to purchasing, evaluating, comparing, predicting, searching and browsing a particular product, individual event or other user-defined topic (Giridhari 0033), provide personalized search results based on user preferences (Giridhari 0032, 0036), take all the attributes of the product into consideration and therefore, a more holistic ranking of products (Giridhari 0035), and provide a holistic overview of every product by considering both, manufacturer's ratings and user reviews from the world wide web (Giridhari 0034).

	Regarding claim 9, The apparatus of claim 1, 
	The combination of Scott, Chen, and Giridhari teaches the limitations of claim 1.
	Scott further discloses (note the portion in italics is what has not been addressed):
	wherein generating the first helpfulness scores for the plurality of reviews includes obtaining a third helpfulness score from one or more readers of the review.  
	[users can also submit reviews to document hosts 104 or the reviews engine 106 via the clients 102 (0022); The reviews server 110 also provides an interface to users of clients 102 for the submission of reviews and ratings to the reviews engine 106 (0026); the users can fill with their reviews and ratings and then submit (0030)]

	Regarding claim 10, The apparatus of claim 1, 
	The combination of Scott, Chen, and Giridhari teaches the limitations of claim 1.
	Scott further discloses (note the portion in italics is what has not been addressed):	
	wherein generating the first helpfulness scores for the plurality of reviews is based on a cumulative helpfulness score of two or more reviews.  
	[review summaries may comprise overall ratings and collective ratings (0036); The overall rating score may be a mathematical combination of the collective ratings (0040)]

	Regarding claim 11, The apparatus of claim 1, 
	The combination of Scott, Chen, and Giridhari teaches the limitations of claim 1.
	Scott further discloses (note the portion in italics is what has not been addressed):	
	wherein generating the first helpfulness scores for the plurality of reviews is based on the second helpfulness scores.  
	[review summaries may comprise overall ratings and collective ratings (0036); The overall rating score may be a mathematical combination of the collective ratings (0040); A quality score is determined for each identified review (404). The quality score is a measure of the quality of the content of the review. The quality score provides a basis for comparing reviews to each other with regard to their quality. The quality score may be based on one or more predefined factors. In some embodiments, the predefined factors include the length of the review, the lengths of sentences in the review, values associated with words in the review, and grammatical quality of the review. A sub-score may be determined for a review based on each factor and the sub-scores combined to determine the quality score for the review. It should be appreciated, however, that additional and/or alternative factors may be included (0049); A quality score is determined for each sentence of the review (0081); a quality score may be based on one or more factors, and may be a combination of sub-scores to account for grammatical quality, the length of the review, see also 0081-0087)]
	Additionally, Chen further discloses:
	[a term-region score is determined (0064); the log odds ratio is used as an alternate measure indicating term similarity to text in a segment or text region and dissimilarity from text in other segments or text regions (0066-0067); mutual information and components of mutual information are used to determine a segment text region characterization and other segment or text region differentiation… in one of the exemplary embodiments according to this invention, a ranking or score for the presence of a key-phrase in the segment or text region is determined from components of mutual information (0056); sentence scores are determined based on the weighted average over terms (0068); The scores for each sentence are compared. High scores are used as a basis for selection as a sentence level interactive topic-based summary for the segment or text region (0069; see also 0030, 0034, 0050, 0058, 0059-0060)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claims 12 and 18, The apparatus of claim 1, 
	The combination of Scott, Chen, and Giridhari teaches the limitations of claim 1 and claim 14.
	Scott further discloses (note the portion in italics is what has not been addressed):
	wherein the one or more characteristics of the electronic device comprise an amount of available display space of the electronic device.  
	[the combination starts out as one sentence in the review, and subsequent sentences are appended to the combination, up to and including the first sentence that makes the length of the combination equal to or greater than the maximum snippet length. Thus, a combination is a concatenation of as many consecutive sentences of the review as possible without making the length of the combination exceed the maximum snippet length (0087)]
	Additionally, Chen further discloses:
	[the selection of keyword, key-phrase and/or sentence based summaries can be determined based on user preferences read from a memory, predetermined and/or automatically configured based on determined display device characteristics, adjustable by the user and/or determined using any known or later developed technique (0032); In step S5000, a text is selected for summarization. The text to be summarized may be selected by highlighting a portion of a text, by selecting a complete text, entering the text to be summarized manually via a keyboard, voice or handwriting recognition, selecting the text from memory storage, automatically selecting all text for summarization, selecting all text for summarization based on a device parameter such as a personal digital assistant identifier or based on any known or later developed method of selecting text (0026; see also 0045 discussing determining a maximum candidate key-phrase length based on device display characteristics and adjusting a maximum candidate key-phrase length for different user display sizes or other parameters); For example, web-enabled personal digital assistants, web- limited size screen displays. Reviewing large texts or text portions on these web-enabled portable devices is difficult and error prone due to the limited size screen display. In various exemplary embodiments of this invention, an interactive topic-based text summarization system contained within a web-enabled portable device, associated with the web-enabled portable device and/or mediating communication for the web-enabled portable device, automatically determines interactive topic-based text summaries for each received text, based on determined settings for the web-enabled portable device. (0027); In this way, meaningful information about each discrete topic portion of the text is provided, while better utilizing the limited display capabilities of these web-enabled portable devices. In various other exemplary embodiments according to this invention, portions of the interactive topic-based text summary determined for a text may be selectively expanded to allow the discrete topics in a text to be more easily reviewed on a limited size display. (0028); The current key-phrase based interactive topic-based summary is then displayed to the user (0060; see also 0073, 0091, 0102)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claims 1 and 14 applies here, as well.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent Publication 20070078845, in view of Chen, U.S. Patent Publication 20040117725, in view of Giridhari, U.S. Patent Publication 20190318407, and further in view of Soubbotin, U.S. Patent Publication 20120278300.
garding claims 13 and 19, the combination of Scott, Chen, and Giridhari teaches the limitations of claims 1 and 14.
	Scott further discloses:
	wherein the review summary comprises a compilation of the selected sentences, 
	[A response that includes the selected reviews is generated… a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary…includes the reviews sample, which includes content from the selected reviews (0092, Fig. 5; see also 0077); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089);
	The combination of Scott, Chen, and Giridhari does not appear to explicitly recite and wherein the review summary indicates a review of the plurality of reviews which is associated with each of the selected sentences, an author of each of the selected sentences, or both.  
	However, Soubbotin — which is directed to systems and methods for a search engine based on multi-document summarization — discloses (while additional portions of the claim limitations are listed below to provide additional context regarding the prior art disclosure, the portion of the limitations in italics is what has not explicitly been addressed by prior art):
wherein the review summary indicates a review of the plurality of reviews which is associated with each of the selected sentences, an author of each of the selected sentences, or both.  
	[search technology with multi-document text summarization technology (0005); the summary constitutes a digest on the topic specified by the user's query, extracting and blending together significant and relevant aspects of the results (0039); the query to the system may not be directly entered by the user, but implied by the system based on various considerations, including but not limited to, user preferences, user search history, an advertiser's preferences, a preconfigured query, or some default algorithm that the system implements (0073); The summary obtained from preferred embodiments may contain answers that the user was looking for, or at least give the user a good overview of the information contained in the document set. From the summary, the user can see which of the documents are better suited to his query, and may navigate to those documents directly from the summary (0041); A group of radio-buttons enabling the user to control the presentation of sources within summary 200 is presented... Show sources setting 225 displays the source of each sentence after the sentence within summary 200, as shown by way of example in FIG. 3 (0049, 0050, Fig. 2, Fig. 3)]
	Scott teaches a system and method for processing textual content associated with reviews. Chen teaches a system and method for sentence based interactive topic-based text summarization. Giridhari teaches a system and method for product search using user-weighted, attribute-based, sort-ordering. Soubbotin teaches systems and methods for a search engine based on multi-document summarization. As such, each of 
	The difference between Soubbotin and the combination of Scott, Chen, and Giridhari is that the combination of Scott, Chen, and Giridhari does not appear to explicitly recite wherein the review summary indicates a review of the plurality of reviews which is associated with each of the selected sentences, an author of each of the selected sentences, or both.  
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Giridhari and the teachings of the combination of Chen, Scott, and Giridhari would simply incorporate the known methods for a search engine based on multi-document summarization as taught by Soubbotin, the known methods for product search using user-weighted, attribute-based, sort-ordering as taught by Giridhari, and the known methods for sentence based interactive topic-based text summarization as taught by Chen with the known methods for processing textual content associated with reviews as taught by Scott in order to provide an automatically generated text summary of substantially relevant search results (Soubbotin 0039), give the user a good overview of the information contained in the document set (Soubbotin 0041), and enable a user to see from the summary which of the documents are better suited to his query and navigate to those documents directly from the summary (Soubbotin 0041).
	Since the functionalities of the elements of the system and method disclosed by Scott, the functionalities of the elements of the system and method disclosed by Chen, the functionalities of the elements of the system and method disclosed by Giridhari,  the functionalities of the elements of the system and method disclosed by Soubbotin do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for a search engine based on multi-document summarization (as taught by Soubbotin), the features for product search using user-weighted, attribute-based, sort-ordering (as taught by Giridhari), and the features for sentence based interactive topic-based text summarization (as taught by Chen) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to provide an automatically generated text summary of substantially relevant search results (Soubbotin 0039), give the user a good overview of the information contained in the document set (Soubbotin 0041), and enable a user to see from the summary which of the documents are better suited to his query and navigate to those documents directly from the summary (Soubbotin 0041).

Claims 2-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent Publication 20070078845, in view of Chen, U.S. Patent Publication 20040117725, in view of Giridhari, U.S. Patent Publication 20190318407, and further in view of Koski, U.S. Patent Publication 20080082499
	Regarding claims 2 and 15, the combination of Scott, Chen, and Giridhari teaches the limitations of claims 1 and 14.
Scott further discloses:
	wherein generating the review summary includes: identifying a plurality of topics for the item; 
	[By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject (0078)] This teaches the limitation as described by the instant specification, wherein topics may defined by clustering and topics may comprise attributes or features of an item (0027, 0028, 0035, 0037)]
	determining a probability of each review in the first set of reviews matching each of the plurality of topics for the item; selecting a second set of reviews from the first set of reviews based on the probability of the review matching each of the plurality of topics for the item; and 
	[select reviews for inclusion in a reviews sample based on predefined, non-random criteria and selects text from a review for use in a snippet of the review (0019); By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. By separating the reviews by the aspect upon which the review focuses (into the clusters) and selecting reviews from the clusters for inclusion in a reviews sample, a user, upon being shown the reviews sample, can get a better understanding of which aspects of the subject are particularly noteworthy or were of particular concern to other users who have had experience with the subject (0078, Fig. 5); The quality score measure of the quality of the content of the review. The quality score provides a basis for comparing reviews to each other with regard to their quality. The quality score may be based on one or more predefined factors (0049)]
	selecting sentences from the second set of reviews based on the second helpfulness scores, wherein the review summary includes the selected sentences from the second set of reviews.  
	[selects text from a review for use in a snippet of the review (0019); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089)]
	Specifically regarding the aspect of a probability in the limitations, “determining a probability of each review in the first set of reviews matching each of the plurality of topics for the item; selecting a second set of reviews from the first set of reviews based on the probability of the review matching each of the plurality of topics for the item” in addition to the disclosure above, the Examiner asserts that the disclosure above, in addition to the disclosure of Scott of a discussion of the process associated with grouping reviews into clusters and selecting reviews based on clustering at paragraphs (0063-0078 - as related to a plurality of techniques and algorithms based on word value vectors in a vector space, such as using a K-means clustering algorithm to assign word value vectors to k clusters, identify the similarity between word value vectors and centroids, and identifying similarity based on a cosine similarity, selecting reviews from clusters based on a proportionality associated with the cluster or other criteria, and excluding reviews based on a predefined percentage) teaches an embodiment of the limitations as described by the instant specification in discussing the probability being based on statistical means wherein a vector space model is used to correlate terms between the review and the given semantic topic (0043-0047, Fig. 4).
	Additionally, Chen further discloses:
	wherein generating the review summary includes: identifying a plurality of topics for the item;
	[A hierarchical and interactive display of texts based on the use of discrete sentence constituent based summaries which associates expansible and contractible displayed text provides contextualized access to an interactive topic-based text summary and to an original text (Abstract, 0005, 0008, 0032, Figs. 3-6; see also 0007, 0020-0023, 0034, 0060); determining interactive topic-based text summaries…determine interactive topic-based text summaries based on sentence constituents such as words, n-grams, key-phrases and sentences… provide hierarchical interactive topic based text summarization and display (0008; see also Abstract, 0020-0023, 0034, 0044, 0060); a system that summarizes parts of documents using lexical chains to identify topics (0007); In various other embodiments of this invention, the method of determining interactive topic based text summaries is applied recursively to a text, a text region such as a segment of a text and/or multiple segments or text regions of a text [to facilitate] navigation and/or understanding of the topic and sub-topic development within the text (0034); the selected text or text portion is segmented into discrete segments. The selected text is segmented using existing markup in the text, such as HTML, paragraph indicators, section headings and the like or may be automatically segmented (0029)]
	determining a probability of each review in the first set of reviews matching each of the plurality of topics for the item;
	[A probabilistic latent semantic analysis model is determined based on the training text and the determined number of latent classes…. The development of probabilistic latent semantic analysis models is discussed in further detail in the co-pending application entitled "SYSTEMS AND METHODS FOR DETERMINING THE TOPIC STRUCTURE OF A PORTION OF TEXT" attorney docket number D/A1708, U.S. patent application Ser. No. 10/103,053…"Probabilistic Latent Semantic Indexing"… any method of determining distributions such as the probabilistic latent semantic analysis model, the latent semantic analysis model or any known or later developed technique may be used in the practice of this invention (0025; see also 0029, 0030, 0034); conditional probabilities may be determined as the probabilistic latent semantic analysis model is developed (0038); segmentation based on paragraphs, sections headings titles and/or other text markup, manual segmentation, automatic segmentation based on probabilistic latent semantic analysis, statistical similarity or any known or later developed method of segmentation, either alone or in combination, may also be used to create discrete text segments (0030; see also 0034, 0042); the probabilities P(z|r) of latent classes z over each of the text regions r are determined (0037, Fig. 3; see also 0038, 0039); latent class probabilities are determined (0045); When using probabilistic latent the probabilities P(ki|r) for segment or text region r are then determined (0046, Fig. 4; see also 0052, 0061, 0076, 0098); any method of determining the conditional probabilities…such as determinations based on training texts, probabilistic latent semantic analysis, latent semantic analysis, lookup tables and the like may be used without departing from the scope of this invention (0046); the log odds ratio is used as an alternate measure indicating term similarity to text in a segment or text region and dissimilarity from text in other segments or text regions….any known or later developed measure useful in comparing distributions term similarity to a segment or text region and/or dissimilarity to other segments or text regions may be used in the practice of this invention (0066-0067; see also 0084-0085);
	selecting a second set of reviews from the first set of reviews based on the probability of the review matching each of the plurality of topics for the item; and 
	[a selected text for summarization may also be a concatenation of several distinct texts (0031); various exemplary flowcharts show the determinations necessary for selecting summaries of a single topical segment or text region with respect to either all other topical segments or text regions or adjacent topical segments or text regions. However, in various other exemplary embodiments of this invention, each of the topical segments or text regions may be considered separately (0092, Figs. 2-6; see also 0111, claim 16); segments of text may be recursively selected for summarization further segmenting determined segments into smaller units. Sub-segments or portions of segments may be contextually displayed using indentation and the like to indicate associated hierarchical levels (0109, 0110); multiple sentence constituent based interactive topic based text summaries may be displayed, singly or in combinations to form a hierarchical interactive topic-based text summaries based on multiple and differing types of sentence constituents (0094); statistically significant but disjoint portions of a text are selected for display…text portions are then used as representatives of the complete text and displayed to users seeking an indication of the information content of the complete text (0005); Barzilay et al., developed a system that summarizes parts of documents using lexical chains to identify topics (0007); selecting text for summation based on any known or later developed method of selecting text (0026); automatically segmenting selected text into discrete segments using section headings (0029); segmentation based on paragraphs, sections headings titles and/or other text markup, manual segmentation, automatic segmentation based on probabilistic latent semantic analysis, statistical similarity or any known or later developed method of segmentation, either alone or in combination, may also be used to create discrete text segments (0030; see also 0041, 0052, 0058, 0061, 0086-0087); determining discrete sentence based interactive topic-based text summaries…the conditional probability of the latent classes given the segment or text region r are determined… the probabilities of the latent classes over the segment or text region r using probabilistic latent semantic analysis (0061, Fig. 5)] 
	selecting sentences from the second set of reviews based on the second helpfulness scores, wherein the review summary includes the selected sentences from the second set of reviews.  
sentence scores are determined based on the weighted average over terms (0068; see also 0086); The scores for each sentence are compared. High scores are used as a basis for selection as a sentence level interactive topic-based summary for the segment or text region (0069; see also 0030, 0034, 0050, 0058, 0059-0060, 0070-0071, 0089, 0101); In various other exemplary embodiments of this invention, the first top ranked phrase is selected. The key-phrase is added to a discrete multi-key-phrase based interactive topic-based text summary…The process continues until the required number of key-phrases is selected for the discrete interactive topic-based multi-key-phrase text summary of the segment or text region (0059); In various exemplary embodiments of this invention, the top L ranked discrete key-phrases for each segment or text region are selected. However, other discrete key-phrase selection methods may also be used without departing from the scope of this invention (0059)]
	While the Examiner asserts the combination of Scott, Chen, and Giridhari teaches the broadest reasonable interpretation of the claim limitations, in order to advance compact prosecution, the Examiner introduces Koski to more specifically address the limitations, particularly regarding determining a probability of each review in the first set of reviews matching each of the plurality of topics for the item.
	Koski — which is directed to analyzing sets of reviews — discloses (while additional portions of the claim limitations are listed below to provide additional context regarding the prior art disclosure, the portion of the limitations in italics is what is particularly being addressed as related to a probability of a review matching a topic):

	[there is a need for an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (0002); Providing a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (0011); the reviews are categorized or indexed so that a user can identify and/or access quickly a subset of reviews of interest to the user, to determine the range and distribution of the ratings (or other measures of opinion) associated with the set of reviews, to correlate the distribution of the ratings with the content of the reviews, etc. (0011); the content of the set of reviews 302 may be parsed to extract one or more keywords to be included in a "themes" section 308 associated with the set of reviews 302 (0017)]
	determining a probability of each review in the first set of reviews matching each of the plurality of topics for the item;
	[tuples of words are extracted from the set of reviews (0012); a relevance score is determined for each tuple of words extracted from the set of reviews. In various embodiments, the relevance score of a tuple of words may at least in part be based on the number of reviews in the set of reviews in which the tuple is included; the frequency of repetition of the tuple in the reviews that include the tuple; corresponding usefulness scores associated with the reviews that include the tuple and/or the tuple and/or a tag or keyword derived therefrom; etc. (0012); Any appropriate technique such as identifying frequently repeated word sequences, text summarization techniques, text clustering, natural language processing, etc., may each keyword is associated with a percentage that specifies the percentage of reviews that include the corresponding keyword or a permutation of the keyword. In some embodiments, instead of and/or in addition to such a percentage, a keyword may be presented with a relevance score that may depend upon one or more factors such as the number of reviews that include the keyword or an associated permutation; the numbers of repetitions of the keyword or associated permutations in the reviews that include the keyword or associated permutations…the usefulness scores associated with the reviews that include the keyword or associated permutations; etc. (0017); each keyword is associated with a relevance score indicating a degree of relevance of the keyword to the set of reviews (claim 8)]
	selecting a second set of reviews from the first set of reviews based on the probability of the review matching each of the plurality of topics for the item; 
	[The categorization of the set of reviews 302 aids a user in finding the reviews of interest to the user, i.e. the reviews that include topics that are of interest to the user. Such a categorization is especially useful when niche keywords that are only included in a small percentage of the total reviews are presented and may be used to navigate to the corresponding subsets of reviews so that a user does not have to sift through a large number of reviews to find the few reviews that are of interest to the user (0018); the set of reviews may be organized or sorted in various manners or may be selected by a user to be organized or sorted in a desired manner, such as by associated keywords (e.g., highest relevance score to lowest, alphabetically, etc.), by reviewer name (e.g., alphabetically), by the usefulness scores associated with the reviews, etc. (0013)]
	As described by Koski, reviews are categorized or indexed based on themes, and ratings are correlated with the content of the reviews. Tuples of words may be extracted from sentences comprising reviews. Relevance scores and usefulness scores may be associated with keywords and tuples of words associated with sentences comprising reviews, wherein the scores may be based on frequencies associated with words and tuples of words as related to a percentage of reviews including the keywords and tuples of words to aid in finding the reviews of interest to a user. The relevance score for each keyword or tuple may be based on the number of reviews associated with particular topics and each keyword or tuple matching a percentage of reviews associated with particular topics, and a usefulness score associated with reviews may be based on the relevance scores. As such, the usefulness score may be based on the probability that each keyword and tuple of words matches each of the plurality of topics for the item.  
	Scott teaches a system and method for processing textual content associated with reviews. Chen teaches a system and method for sentence based interactive topic-based text summarization. Giridhari teaches a system and method for product search using user-weighted, attribute-based, sort-ordering. Koski teaches a system and method for analyzing sets of reviews. As such, each of the cited prior art are in the field 
	The difference between Koski and the combination of Scott, Chen, and Giridhari is that Koski is introduced to more specifically address the limitations, particularly regarding determining a probability of each review in the first set of reviews matching each of the plurality of topics for the item.  
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Koski and the teachings of the combination of Chen, Scott, and Giridhari would simply incorporate the known methods for analyzing sets of reviews as taught by Koski, the known methods for product search using user-weighted, attribute-based, sort-ordering as taught by Giridhari, and the known methods for sentence based interactive topic-based text summarization as taught by Chen with the known methods for processing textual content associated with reviews as taught by Scott in order to provide an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (Koski 0002) and to provide a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (Koski 0011).
	Since the functionalities of the elements of the system and method disclosed by Scott, the functionalities of the elements of the system and method disclosed by Chen, the functionalities of the elements of the system and method disclosed by Giridhari, and the functionalities of the elements of the system and method disclosed by Koski do not interfere with each other, the results of the combination would be predictable. One 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for analyzing sets of reviews (as taught by Koski), the features for product search using user-weighted, attribute-based, sort-ordering (as taught by Giridhari), and the features for sentence based interactive topic-based text summarization (as taught by Chen) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to provide an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (Koski 0002) and to provide a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (Koski 0011).

	Regarding claim 3, The apparatus of claim 2, 
	The combination of Scott, Chen, Giridhari, and Koski teaches the limitations of claim 2.
	Scott further discloses:	
	wherein identifying the plurality of topics for the item includes using a topic model to identify a unique set of semantic topics for the item.  
	[a K-means clustering algorithm using a number of predefined canonical reviews. the set of canonical reviews for a subject that is a product, which may include canonical reviews for aspects of the product (0063-0074, Fig. 5); alternative manners of clustering, such as hierarchal clustering, the fuzzy c-means algorithm, and representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. By separating the reviews by the aspect upon which the review focuses (into the clusters) and selecting reviews from the clusters for inclusion in a reviews sample, a user, upon being shown the reviews sample, can get a better understanding of which aspects of the subject are particularly noteworthy or were of particular concern to other users who have had experience with the subject (0078)]
	Additionally, Chen further discloses:
	[A probabilistic latent semantic analysis model is determined based on the training text and the determined number of latent classes…. The development of probabilistic latent semantic analysis models is discussed in further detail in the co-pending application entitled "SYSTEMS AND METHODS FOR DETERMINING THE TOPIC STRUCTURE OF A PORTION OF TEXT" attorney docket number D/A1708, U.S. patent application Ser. No. 10/103,053…"Probabilistic Latent Semantic Indexing"… any method of determining distributions such as the probabilistic latent semantic analysis model, the latent semantic analysis model or any known or later developed technique may be used in the practice of this invention (0025; see also 0029, 0030, 0034, 0038, 0061, 0076, 0098)]
	Additionally, Koski further discloses:
	[the content of the set of reviews 302 may be parsed to extract one or more keywords to be included in a "themes" section 308 associated with the set of reviews (0017); The categorization of the set of reviews 302 aids a user in finding the reviews of interest to the user, i.e. the reviews that include topics that are of interest to the user (0018); Any appropriate technique such as identifying frequently repeated word sequences, text summarization techniques, text clustering, natural language processing, etc., may be employed at 104 to analyze the content of the set of reviews (0012)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 2 applies here, as well.

	Regarding claim 4, The apparatus of claim 3, 
	The combination of Scott, Chen, Giridhari, and Koski teaches the limitations of claim 3.
	Scott further discloses:
	wherein determining the probability of the review matching each of the plurality of topics for the item is based on a vector space model used to correlate terms.  
	[grouping word value vectors in a vector space into clusters using a K-means clustering algorithm (0066)]

	Regarding claim 5, The apparatus of claim 3, 
	The combination of Scott, Chen, Giridhari, and Koski teaches the limitations of claim 3.
	Scott further discloses:
	wherein selecting the sentences from the second set of reviews includes determining that the review summary covers each semantic topic of the unique set of semantic topics for the item.  
	[a user may request, from the reviews engine 106, a reviews summary for a subject or a class of subjects (0035); A response that includes the selected reviews is generated (512). The generated response is a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary for the subject. The reviews summary may include information such as the overall rating for the subject and optionally the collective ratings for the subject given by the review sources. The reviews summary also includes the reviews sample, which includes content from the selected reviews, as described above, in relation to FIG. 2. (0077); By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. By separating the reviews by the aspect upon which the review focuses (into the clusters) and selecting reviews from the clusters for inclusion in a reviews sample, a user, upon being shown the reviews sample, can get a better understanding of which aspects of the subject are particularly noteworthy or were of particular concern to other users who have had experience with the subject. (0078, 0092)]
	Additionally, Chen further discloses:
	[segmentation based on paragraphs, sections headings titles and/or other text markup, manual segmentation, automatic segmentation based on probabilistic latent semantic analysis, statistical similarity or any known or later developed either alone or in combination, may also be used to create discrete text segments (0029-0030; see also 0041, 0052, 0058, 0061, 0086-0087); A probabilistic latent semantic analysis model is determined based on the training text and the determined number of latent classes…. The development of probabilistic latent semantic analysis models is discussed in further detail in the co-pending application entitled "SYSTEMS AND METHODS FOR DETERMINING THE TOPIC STRUCTURE OF A PORTION OF TEXT" attorney docket number D/A1708, U.S. patent application Ser. No. 10/103,053…"Probabilistic Latent Semantic Indexing"… any method of determining distributions such as the probabilistic latent semantic analysis model, the latent semantic analysis model or any known or later developed technique may be used in the practice of this invention (0025; see also 0029, 0030, 0034, 0046)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 2 applies here, as well.

	Regarding claim 6, The apparatus of claim 5, 
	The combination of Scott, Chen, Giridhari, and Koski teaches the limitations of claim 5.
	Scott further discloses:
	wherein generating the review summary includes: ranking the sentences from the second set of reviews by a third helpfulness score for each topic in a plurality of topics for the item; and selecting one or more sentences in the second set of reviews with a highest third helpfulness score for each topic in the plurality of topics for the item.  
	[detection of sentences in a review (0050); A quality score is determined for each sentence of the review (0081); sentences may be favored based on a score comprising sub-scores (0080-0083); The sentence quality score provides a basis for a relative ordering of the sentences of a review with regard to their quality. The quality score may be based on one or more factors, such as the length of sentences, sentences with high value words, word values based on words that are deemed valuable in a reviews context, and word frequencies (0050, 0081, 0086; see also 0025, 0049, 0081-0087)]
	Additionally, Chen further discloses:
	[mutual information and components of mutual information are used to determine a segment text region characterization and other segment or text region differentiation… in one of the exemplary embodiments according to this invention, a ranking or score for the presence of a key-phrase in the segment or text region is determined from components of mutual information (0056); sentence scores are determined based on the weighted average over terms (0068); The scores for each sentence are compared. High scores are used as a basis for selection as a sentence level interactive topic-based summary for the segment or text region (0069; see also 0030, 0034, 0050, 0058, 0059-0060); In various other exemplary embodiments of this invention, the first top ranked phrase is selected. The key-phrase is added to a discrete multi-key-phrase based interactive topic-based text summary…The process continues until the required number of key-phrases is selected for the discrete interactive topic-based multi-key-phrase text summary of the segment or text region (0059); In various exemplary embodiments of this invention, the top L ranked discrete key-phrases for each segment or text region are selected. However, other discrete key-phrase selection methods may also be used without departing from the scope of this invention (0059)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 2 applies here, as well.

	Regarding claims 7 and 16, the combination of Scott, Chen, Giridhari, and Koski teaches the limitations of claims 2 and 15, which comprise selecting sentences from the second set of reviews based on the second helpfulness scores.
	Scott further discloses (note the portion in italics is what has not been addressed):
	the operations further comprising: determining a sentiment of each sentence in each review of the second set of reviews; and selecting sentences from the second set of reviews based on the second helpfulness scores and the determined sentiments.  
	[A review includes content (e.g., comments, evaluation, opinion, etc.) regarding a subject, a class of subjects, a trait, a characteristic, or a feature (0023, 0024); Examples of forms of ratings include symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) and numerical formats (1-3, 1-5, 1-10, 1-100, and the like). In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject (0025)] The Examiner asserts symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like is interpreted as descriptive formats representing a sentiment.
	Additionally, Koski further discloses:
opinions, and/or trends associated with the set of reviews is presented…In some embodiments, the summary presented at 106 includes a visual indication of the range and distribution of opinions expressed in the set of reviews. In some embodiments, the distribution of opinions along one or more axes or dimensions is presented (0013 – wherein extracted keywords and the topic/theme may be associated with keywords that express a favorable or negative opinion); the set of reviews are categorized into positive and negative review subsets, for example, based on the ratings associated with the reviews (0013; see also 0015); a keyword may be presented with a relevance score that may depend upon one or more factors (0016); one or more of a "hot topics" section 308 and a graphical distribution 310 are presented with a set of reviews 302, for example, to help a user navigate the set of reviews 302 and/or gain a sense of the topics, themes, trends, view points, and/or ratings associated with the set of reviews 302 (0021)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 2 and claim 15 applies here, as well.

	Regarding claims 8 and 17, the combination of Scott, Chen, Giridhari, and Koski teaches the limitations of claims 7 and 16.
	Scott further discloses (note the portion in italics is what has not been addressed):
	wherein selecting sentences from the second set of reviews is based on the second helpfulness scores, the determined sentiments, and a quality of a composition of a sentence.  
	[A quality score is determined for each identified review (404). The quality score is a measure of the quality of the content of the review (0049); With regard to the grammatical quality of the review, reviews that have proper grammar and capitalization (e.g., actually use sentences, review not entirely in uppercase) are favored. Thus, reviews with "proper" grammar and capitalization get higher sub-scores for this factor (0050)]

Claims 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent Publication 20070078845, in view of Koski, U.S. Patent Publication 20080082499, and further in view of Giridhari, U.S. Patent Publication 20190318407.
	Regarding claim 21, 
	Scott — which is directed to systems and methods for processing textual content associated with reviews – discloses:
	A method for analyzing review content to generate a blurb, the method comprising: receiving, via an electronic device, a query for an item; 
	[The reviews engine 106 receives a request from a client 102 for a reviews summary for a subject (0035, Fig. 2); The network 100 includes one or more clients 102, one or more document hosts 104, and a reviews engine 106. The network 100 also includes a network 108 that couples these components (0020, Fig. 1); The clients 102 
	receiving a plurality of reviews for the item in response to receiving the query for the item, 
	[Reviews for the subject that are stored in the reviews repository 112 are identified (204). A subset of the identified reviews is selected (206). A response including content from the selected subset is generated (208). The response is transmitted to the client 102 (210). The client 102, upon receiving the response, renders the response in a client application, such as a web browser, for presentation to the user (0035, Fig. 2)]
	identifying a plurality of aspects of the item; 
	[By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. (0078)] This teaches the limitation as described by the instant specification, wherein topics may defined by clustering and topics may comprise attributes or features of an item (0027, 0028, 0035, 0037); In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject. The sub-ratings may be scores for particular aspects of the subject (0025; see also 0041)]
	identifying a plurality of sentences of the plurality of reviews including occurrences of the plurality of aspects of the item; 
	[By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject (0078); selecting a subset of reviews (0035); select reviews based on the review ratings (0043, Fig. 3); select reviews for inclusion in a reviews sample based on predefined, non-random criteria and selects text from a review for use in a snippet of the review (0019); identified reviews are divided into partitions (0080); the partitions may be sentences of the review, or alternative manners of portioning a review may be used (0080); In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject. The sub-ratings may be scores for particular aspects of the subject (0025; see also 0041, 0050); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089)] The Examiner asserts the disclosure as related to clustering to help identify reviews that focus on particular aspects of a subject, selecting reviews based on review ratings, and partitioning reviews into sentences, wherein the review ratings comprise identifying and scoring review content, including sentences, wherein sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (i.e., high value words may be associated with aspects of the item) teaches or suggests identifying a plurality of sentences of the plurality of reviews including occurrences of the plurality of aspects of the item.
	extracting a plurality of excerpts from the plurality of sentences that are shorter than a predetermined length 
	[a snippet is generated using the selected combination (0090); The snippet includes the selected combination, up to the maximum snippet length. If the combination exceeds the maximum snippet length (0090); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089)]
	and capture at least one of the plurality of aspects of the item;
	[By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject (0078); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089)] As noted above, high value words may be associated with aspects of the item and may be associated with sub-factors and sub-scores.
	ranking the plurality of excerpts; 
	[a snippet is generated using the selected combination (0090); selecting based on ratings (0043, Fig. 3); a combination with the highest combined quality score is selected (0089); The sentence quality score provides a basis for a relative ordering of the sentences of a review with regard to their quality. The quality score may be based on one or more factors, such as sentences with high value words and word values based on words that are deemed valuable in a reviews context (0081); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083)] As such, a sentence or snippet with high value words may be more helpful and, have a higher score, than a sentence with low value words, and the higher score provides a basis for relative ordering (i.e., ranking) of the sentences of a review. Extracting a sentence comprises extracting an excerpt.
	selecting an excerpt of the plurality of excerpts based on the ranking to be the blurb of the item; and 
	[a snippet is generated using the selected combination (0090); selecting based on ratings (0043, Fig. 3); a combination with the highest combined quality score is selected (0089); A response that includes the selected reviews is generated… a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary…includes the reviews sample, which includes content from the selected reviews (0092, Fig. 5; see also 0077); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083); combinations of one or more sentences are identified (0087); a combination with the highest combined quality score is selected (0089); a snippet is generated using the selected combination (0090); A response including the snippet is generated (0091); The reviews summary also includes a reviews sample… In some other embodiments, the reviews sample may include snippets of at least some of the selected reviews… The review sample may also include one or more links to the sources of the reviews for which the full contents or snippets are included in the reviews sample (0037)]
	causing presentation of the blurb of the item in association with the item on a display of an electronic device.  
	[The generated response is a document that is transmitted to a client 102 for rendering and presentation to a user. The response document may include a review summary for the subject (0092; see also 0036, 0046); The reviews summary also includes a reviews sample… In some other embodiments, the reviews sample may include snippets of at least some of the selected reviews… The review sample may also include one or more links to the sources of the reviews for which the full contents or snippets are included in the reviews sample (0037); A response including content from the selected reviews is generated (318). The generated response is a document that is transmitted to a client 102 for rendering and presentation to a user. The response document includes the review summary for the subject…The reviews summary also includes the reviews sample, which includes at least some of the selected reviews or snippets thereof, as described above (0046, 0092; see also 0037, 0090, 0036)]
	Additionally, the Examiner notes Scott discusses collecting reviews from documents (0016, 0027, Fig. 7), clustering to help identify reviews that focus on particular aspects (0078), discusses performing substantially similar functions at the document level, review level, and sentence level in different portions of the specification, and, in discussing scoring, notes, “the processes above may be see also 0107), which is similar to the instant specification, which notes, “the helpfulness of a review is evaluated at the document level (where a document may comprise multiple reviews), the review level, the sentence level, or any combination thereof. In general, each review may be treated as a group of sentences where one or more of the sentences may be extracted for insertion into a review summary. The review helpfulness measure may be provided by readers of the review, by a quality analysis of the review, or both,” (0018).
	Additionally, Scott discloses:
	[Many Internet users research a product or a service before obtaining it. Many Internet users also research a provider of products or services before patronizing that provider (0007); To get a holistic view of the reviews and ratings for a product, service, or provider, a user may visit a number of Web sites that provide reviews and ratings and read a number of the ratings and reviews provided by those Web sites. However, this process is fairly time-consuming and cumbersome (0008); it would be highly desirable to enable users to more efficiently conduct research on the products and services they are interested in obtaining (e.g., by purchase, lease, rental, or other similar transaction) and on the providers of products and services they are interested in patronizing (0009)]
	As such, the disclosure above teaches: receiving a plurality of reviews for an item; a rating associated with a review may represent a score; a helpful/unhelpful rating; an evaluation of a review may include a helpful/unhelpful rating; selecting reviews based on the helpful/unhelpful rating and predefined criteria; dividing the selected reviews into partitions; partitions may be sentences of a review; generating a score for each sentence in each review based on a score measuring the quality of the content of 
	Regarding the limitations of, the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof;
	Scott discloses:
	[select reviews for inclusion in a reviews sample based on predefined, non-random criteria and selects text from a review for use in a snippet of the review (0019); predefined content criteria may also be an additional criterion for selecting reviews. With regard to content meeting predefined criteria, the criteria may be defined in order to disfavor reviews with content in the reviews that may offend a user, such as profanity and sexually explicit content; such words and phrases often contribute little or nothing to an understanding of the subject and can make the user who is reading the reviews uncomfortable. Evaluation of a review for content meeting predefined criteria may be performed by defining a dictionary of content commonly associated with offensive or objectionable content and matching content in the review against the A review that has objectionable content such as profanity or sexually explicit language is eliminated from consideration for selection (0059); the additional criteria described above are merely exemplary and that any combination of the above criteria and other criteria may be additional considerations for review selection (0061)]
	While the disclosure of Scott as related to predefined content criteria being an additional criterion for selecting reviews, wherein the criteria may be defined in order to disfavor reviews with content in the reviews that may offend a user may be interpreted as teaching or suggesting selecting the plurality of reviews based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user the Examiner notes Scott does not appear to explicitly recite the limitation in the context of profile information.
	Additionally, while the Examiner asserts the functions of claim 1, directed to selecting sentences and generating a review summary may be interpreted as comprising the claimed functions as related to extracting a plurality of excerpts and selecting an excerpt to be a blurb, the Examiner introduces Koski to more specifically address the limitations in the context of an excerpt and a blurb.
	Koski — which is directed to analyzing sets of reviews — discloses:
	receiving a plurality of reviews for the item
	[Summarizing a set of reviews is disclosed… The summary includes a visual indication of a range and distribution of opinions expressed in the set of reviews…the set of reviews includes reviews from one or more members of an online or other user reviews may be associated with a product or item (0012)]
	identifying a plurality of aspects of the item; 
	[there is a need for an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (0002); Providing a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews is disclosed. In some embodiments, an interface is provided to enable a user to identify and/or access a subset of reviews of particular interest to the user without having to sift through the set of reviews to find the reviews of interest to the user. In various embodiments, the reviews are categorized or indexed so that a user can identify and/or access quickly a subset of reviews of interest to the user, to determine the range and distribution of the ratings (or other measures of opinion) associated with the set of reviews, to correlate the distribution of the ratings with the content of the reviews, etc. (0011); the content of the set of reviews 302 may be parsed to extract one or more keywords to be included in a "themes" section 308 associated with the set of reviews 302 (0017)]
	identifying a plurality of sentences of the plurality of reviews including occurrences of the plurality of aspects of the item; extracting a plurality of excerpts from the plurality of sentences that are shorter than a predetermined length and capture at least one of the plurality of aspects of the item; 
	[tuples of words are extracted from the set of reviews (0012); a relevance score is determined for each tuple of words extracted from the set of reviews. In various , the relevance score of a tuple of words may at least in part be based on the number of reviews in the set of reviews in which the tuple is included; the frequency of repetition of the tuple in the reviews that include the tuple; corresponding usefulness scores associated with the reviews that include the tuple and/or the tuple and/or a tag or keyword derived therefrom; etc. (0012); In some embodiments, a set of one or more tuples, terms, and/or topics (collectively referred to as "keywords" in some embodiments herein) are selected to be associated with the set of reviews (0012); if too broad a set of tuples is extracted from a set of reviews, the maximum number of words that can be included in a tuple may be limited to reduce the size of the set of tuples (0012)] The Examiner asserts a tuple may be interpreted as any combination of words extracted from a/the review(s), wherein a tuple may comprise one or more sentences, a tuple may comprise a portion of one or more sentences, and a tuple may comprise one or more key words, terms, or phrases.
	ranking the plurality of excerpts; 	
	[any number of keywords may be presented and may be sorted for presentation in any appropriate manner, e.g., alphabetically, from highest to lowest relevancy, etc.  (0018)]
	selecting an excerpt of the plurality of excerpts based on the ranking to be the blurb of the item; and 
	[review content may be organized or sorted in various manners or may be selected by a user to be organized or sorted in a desired manner, such as by associated keywords (e.g., highest relevance score to lowest, alphabetically, etc.), by reviewer name (e.g., alphabetically), by the usefulness scores associated with the 
	As described by Koski, reviews are categorized or indexed based on themes, and ratings are correlated with the content of the reviews. Tuples of words may be extracted from sentences comprising reviews. Relevance scores and usefulness scores may be associated with keywords and tuples of words associated with sentences comprising reviews, wherein the scores may be based on frequencies associated with words and tuples of words as related to a percentage of reviews including the keywords and tuples of words to aid in finding the reviews of interest to a user. The relevance score for each keyword or tuple may be based on the number of reviews associated with particular topics and each keyword or tuple matching a percentage of reviews associated with particular topics, and a usefulness score associated with reviews may be based on the relevance scores. As such, the usefulness score may be based on the probability that each keyword and tuple of words matches each of the plurality of topics for the item.  
	Scott teaches a system and method for processing textual content associated with reviews. Koski teaches a system and method for analyzing sets of reviews. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Koski and Scott is that Koski was introduced to more specifically address the limitations in the context of an excerpt and a blurb. While Scott Koski uses nomenclature of a, “tuple,”, Koski notes, In some embodiments, a set of one or more tuples, terms, and/or topics (collectively referred to as "keywords" in some embodiments herein) are selected to be associated with the set of reviews (0012). Additionally, while Applicant may act as their own lexicographer and may define in the claims what they regard as their invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification (See MPEP 2111, MPEP 2173.01), the Examiner notes the specification references a plurality of exemplary embodiments, but the specification does not comprise any special meaning assigned to any terms used in the claims (see, for example, 0001, 0029-0030, 0063-0069). As such, while the claims are not rejected as being unclear under 35 USC 112(b), the Examiner notes that the terms and limitations are interpreted under the broadest reasonable interpretation. the Examiner asserts that, under the broadest reasonable interpretation, it would be obvious to one of ordinary skill in the art that a, “snippet,” “tuple,” “excerpt,” and, “blurb,” may be interpreted as being equivalent and/or overlapping in scope.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Koski to the teachings of Scott would simply incorporate the known methods for analyzing sets of reviews as taught by Koski with the known methods for processing textual content associated with reviews as taught by Scott in order to provide an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (Koski 0002) and to provide a summary that enables a user to obtain quickly Koski 0011).
	Since the functionalities of the elements of the system and method disclosed by Scott and the functionalities of the elements of the system and method disclosed by Koski do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for analyzing sets of reviews (as taught by Koski) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to provide an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (Koski 0002) and to provide a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (Koski 0011).
	The Examiner notes the combination of Scott in view of Koski does not explicitly recite characteristics of a user associated with the electronic device as comprising profile information.
	However, Giridhari — which is directed to systems and methods for product search using user-weighted, attribute-based, sort-ordering — discloses (while additional portions of the claim limitations are listed below to provide additional context regarding the prior art disclosure, the portion of the limitations in italics is what has not explicitly been addressed by prior art):
the plurality of reviews selected based at least in part on one or more characteristics of a user associated with the electronic device, the one or more characteristics comprising profile information associated with the user, a browsing history of the user, a purchase history of the user, or any combination thereof;
	[provide a facility to write a product review on their sites, giving consumers a chance to rate and comment on products they have purchased (0002); Different users attach different levels of importance to various product attributes (0021); the present invention provides a computerized system and method for searching, analyzing, and display data using an User-Weighted Attribute-Based Sort-Ordering algorithm. More particularly the present invention provides a solution to personalize relevant data using a user-defined, user weighted, and a user -profile-driven method to obtain relevant data and feedback tuning for searching, comparing, and analysing data as product review (0027); personalizes the search results based on user preferences--by letting the user set weights to the product attributes (0032, 0036, 0040, 0042, 0079)]
	Scott teaches a system and method for processing textual content associated with reviews. Koski teaches a system and method for analyzing sets of reviews. Giridhari teaches a system and method for product search using user-weighted, attribute-based, sort-ordering. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Giridhari and the combination of Scott and Koski is that the combination of Scott and Koski does not appear to explicitly recite characteristics 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Giridhari and the teachings of the combination of Scott and Koski would simply incorporate the known methods for product search using user-weighted, attribute-based, sort-ordering as taught by Giridhari and the known methods for analyzing sets of reviews as taught by Koski with the known methods for processing textual content associated with reviews as taught by Scott in order to enable and facilitate sharing of data and user defined and user weighted feedback and decisions with regards to purchasing, evaluating, comparing, predicting, searching and browsing a particular product, individual event or other user-defined topic (Giridhari 0033), provide personalized search results based on user preferences (Giridhari 0032, 0036), take all the attributes of the product into consideration and therefore, a more holistic ranking of products (Giridhari 0035), and provide a holistic overview of every product by considering both, manufacturer's ratings and user reviews from the world wide web (Giridhari 0034).
	Since the functionalities of the elements of the system and method disclosed by Scott, the functionalities of the elements of the system and method disclosed by Koski, and the functionalities of the elements of the system and method disclosed by Giridhari do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 Giridhari) and the features for analyzing sets of reviews (as taught by Koski) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to enable and facilitate sharing of data and user defined and user weighted feedback and decisions with regards to purchasing, evaluating, comparing, predicting, searching and browsing a particular product, individual event or other user-defined topic (Giridhari 0033), provide personalized search results based on user preferences (Giridhari 0032, 0036), take all the attributes of the product into consideration and therefore, a more holistic ranking of products (Giridhari 0035), and provide a holistic overview of every product by considering both, manufacturer's ratings and user reviews from the world wide web (Giridhari 0034).

	Regarding claim 22, The method of claim 21, 
	The combination of Scott, Koski, and Giridhari teaches the limitations of claim 21.
	Scott further discloses:
	wherein identifying the plurality of aspects of the item includes: identifying one or more aspect candidates in the plurality of reviews that express opinions on attributes of the item or features of the item; 
	[A review includes content (e.g., comments, evaluation, opinion, etc.) regarding a subject, a class of subjects, a trait, a characteristic, or a feature (0023, sub-ratings for particular aspects of the subject (0025); By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. (0078); The subject of a review is a particular entity or object to which the content in the review provides comments, evaluation, opinion, or the like. In some embodiments, a subject of a review may be classified according to the type of subject (0024; see also 0023)]
	and aggregating the one or more aspect candidates and associated opinions to quantify importance of the one or more aspect candidates as collectively expressed by the plurality of reviews.  
	[the weights may be defined based on the importance of each factor to the quality score and whether a factor is a positive or negative contribution to the quality of the review (0056); evaluating the importance of words in a document, or in the case of these embodiments, in a review (0064); In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject (0025); The reviews summary may include information such as the overall rating for the subject and optionally the collective ratings for the subject given by the review sources. The reviews summary also includes the reviews sample, which includes content from the selected reviews, as described above, in relation to FIG. 2. (0077); overall ratings and collective ratings (0036); The overall rating score may be a mathematical combination of the collective ratings (0040)]
	Additionally, Koski further discloses:
	[Providing a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (0011); the set of reviews are categorized into positive and negative review subsets (0013); a visual indication may be provided that shows how the range and distribution of opinions expressed (0013)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 21 applies here, as well.

	Regarding claim 26, The method of claim 21, 
	The combination of Scott, Koski, and Giridhari teaches the limitations of claim 21. The prior art disclosure discussed in addressing claim 21 applies here, as well.
	Scott further discloses:
	wherein ranking the plurality of excerpts includes ranking the plurality of excerpts based on at least one of. syntax, grammar, 
	[a quality score may be based on one or more factors, and may be a combination of sub-scores to account for grammatical quality, the length of the review, the length of sentences in the review, the use of high-value words, and word frequencies (0050, 0081, 0086; see also 0081-0087); A quality score is determined for each identified review (404). With regard to the grammatical quality of the review, reviews that have actually use sentences, review not entirely in uppercase) are favored. Thus, reviews with "proper" grammar and capitalization get higher sub-scores for this factor. Reviews with poor grammar and improper capitalization tend to be less readable. Furthermore, reviews that are entirely in uppercase are often considered to be rude. In some embodiments, detection of sentences in a review may be based on a detection of sentence delimiters, such as periods in the review. In some embodiments, reviews may be evaluated for adherence to additional indicia of grammatical quality, such as subject-verb agreement, absence of run-on sentences or fragments, and so forth. In some embodiments, evaluation of the grammar and capitalization of a review may be performed with the aid of a grammar checker, which is well known in the art and need not be further described (0050)]
	sentiment, 
	[A review includes content (e.g., comments, evaluation, opinion, etc.) regarding a subject, a class of subjects, a trait, a characteristic, or a feature (0023, 0024); Examples of forms of ratings include symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) and numerical formats (1-3, 1-5, 1-10, 1-100, and the like) (0025); A rating scale may be divided into two or more rating ranges. For example, a 1-5 scale may be divided into 3 ranges. A rating between 3.66 and 5, inclusive, may indicate that experience with the subject has been positive overall. A rating between 1 and 2.33, inclusive, may indicate that experience with the subject has been negative overall. A rating between 2.34 to 3.65, inclusive, may indicate that experience with the subject has been mixed overall. As another the importance of each factor to the quality score and whether a factor is a positive or negative contribution to the quality of the review (0056)] The Examiner interprets an opinion as a sentiment. Additionally, the Examiner interprets symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) as comprising a sentiment.
	rating by a reviewer, 
	[Examples of forms of ratings include symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) and numerical formats (1-3, 1-5, 1-10, 1-100, and the like). In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject. The sub-ratings may be scores for particular aspects of the subject (0025); The reviews collector 114 parses documents and extracts the reviews, ratings, and other pertinent information (such as authors of the reviews, dates of the reviews, subjects of the reviews, etc.) from the documents (0027)]
	overall rating of the item by reviewers, number of positive reviews within the plurality of reviews, and number of negative reviews within the plurality of reviews.  
	[review summaries may comprise overall ratings and collective ratings (0036); The overall rating score may be a mathematical combination of the collective ratings (0040); Upon determining the overall rating, a rating range in which the overall rating falls is identified (0041)]
Scott, the sentence quality score provides a basis for a relative ordering of the sentences of a review with regard to their quality. The quality score may be based on one or more factors, such as sentences with high value words and word values based on words that are deemed valuable in a reviews context (0081); sentences may be favored based on a score comprising sub-scores associated with factors including sentence length and high value words (0081-0083).
	Additionally, Koski further discloses:
	wherein ranking the plurality of excerpts includes ranking the plurality of excerpts based on at least one of: syntax, grammar, sentiment, 
	[there is a need for an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (0002); Providing a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (0011); the reviews are categorized or indexed so that a user can identify and/or access quickly a subset of reviews of interest to the user, to determine the range and distribution of the ratings (or other measures of opinion) associated with the set of reviews, to correlate the distribution of the ratings with the content of the reviews, etc. (0011)] The Examiner is interpreting an opinion as a sentiment.
	rating by a reviewer, overall rating of the item by reviewers, number of positive reviews within the plurality of reviews, and number of negative reviews within the plurality of reviews.  
	[the relevance score of a tuple of words may at least in part be based on the number of reviews in the set of reviews in which the tuple is included; the frequency of repetition of the tuple in the reviews that include the tuple; corresponding usefulness scores associated with the reviews that include the tuple and/or the tuple and/or a tag or keyword derived therefrom; etc. (0012); Any appropriate technique such as identifying frequently repeated word sequences, text summarization techniques, text clustering, natural language processing, etc., may be employed at 104 to analyze the content of the set of reviews (0012)] Applying this disclosure as related to the relevance score of a tuple of words may at least in part be based on the number of reviews in the set of reviews in which the tuple is included; the frequency of repetition of the tuple in the reviews that include the tuple; corresponding usefulness scores associated with the reviews that include the tuple and/or the tuple and/or a tag or keyword derived therefrom; etc. to the disclosure of Scott as related to A review includes content (e.g., comments, evaluation, opinion, etc.) regarding a subject, a class of subjects, a trait, a characteristic, or a feature (0023, 0024); Examples of forms of ratings include symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) and numerical formats (1-3, 1-5, 1-10, 1-100, and the like) (0025) teaches or suggests number of positive reviews within the plurality of reviews, and number of negative reviews within the plurality of reviews.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 21 applies here, as well.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent Publication 20070078845 in view of Koski, U.S. Patent Publication Giridhari, U.S. Patent Publication 20190318407, and further in view of Clark, U.S. Patent Publication 20170124575.
	Regarding claim 23, The method of claim 22, 
	The combination of Scott, Koski, and Giridhari teaches the limitations of claim 22.
	Scott further discloses:
	wherein identifying the plurality of aspects of the item further includes: [...] identify dependencies that capture relations between aspects of the plurality of aspects and one or more words associated with the aspects of the plurality of aspects.  
	[By clustering reviews and selecting reviews from the clusters, a review sample that is representative of the topical focus of the reviews is selected. Clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. (0078)] This teaches the limitation as described by the instant specification, wherein topics may defined by clustering and topics may comprise attributes or features of an item (0027, 0028, 0035, 0037)]
	Additionally, Koski further discloses:
	[the content of the set of reviews 302 may be parsed to extract one or more keywords to be included in a "themes" section 308 associated with the set of reviews 302 (0017); tuples of words are extracted from the set of reviews (0012); a relevance score is determined for each tuple of words extracted from the set of reviews. In various embodiments, the relevance score of a tuple of words may at least in part be based on the number of reviews in the set of reviews in which the tuple is included; the frequency of repetition of the tuple in the reviews that include the tuple; 
	However, the combination of Scott, Koski, and Giridhari does not appear to explicitly recite the use of a tree to identify dependencies.
	Nonetheless, Clark — which is directed to generating product reviews — discloses: (note the portion in italics is what has not been addressed):
	wherein identifying the plurality of aspects of the item further includes: 
	[Embodiments of the present disclosure include a method for evaluating product features, as well as a computer program product and a system for implementing the method. As part of the method, a processor uses natural language processing to ingest product reviews for a plurality of products. Each of the products embodies a specific form for each of the plurality of product features. The processor analyzes the ingested product reviews for sentiments associated with the specific forms. The processor generates a sentiment score for each product feature based on the analysis. The processor ranks the plurality of product features based on the sentiment scores (0003)]
	using a dependency tree to identify dependencies that capture relations between aspects of the plurality of aspects and one or more words associated with the aspects of the plurality of aspects.  
	[using natural language processing in analyzing sentiment in product reviews (0001); parsing the product reviews to identify subject-predicate pairings. This may involve analyzing parse trees generated by a natural language processor, such as the natural language processor (0052); the natural language processor 214 may be a computer module that may parse a document and generate corresponding data structures for one or more portions of the document. For example, in response to receiving a set of product reviews from a website that includes a collection of consumer product reviews at the natural language processing system 212, the natural language processor 214 may output parsed text elements from the product reviews as data structures. In some embodiments, a parsed text element may be represented in the form of a parse tree or other graph structure (0043); the relative extremity of the discern which aspects of a product are significant (0020); an emphasis may be put on the concept of using sentiment found in product reviews in order to inform prospective purchasers which features are important to consider when buying a particular product or type of product. In determining the relative importance of a feature based on product reviews, factors to consider may include the number/proportion of reviews that mention that feature, whether a sentiment is associated with the feature in the reviews where it is mentioned, and the strength of the expressed sentiment. In evaluating sentiment strength, it may not matter, in some embodiments, whether a sentiment is strongly positive or strongly negative, rather the point may be that stronger sentiment is a sign of more importance for the corresponding product feature (0021)]
	Scott teaches a system and method for processing textual content associated with reviews. Koski teaches a system and method for analyzing sets of reviews. Giridhari teaches a system and method for product search using user-weighted, attribute-based, sort-ordering. Clark teaches systems and methods for generating product reviews. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
Scott, Koski, and Giridhari and Clark is that the combination of Scott, Koski, and Giridhari does not appear to explicitly recite the use of a tree to identify dependencies.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Clark to the teachings of the combination of Scott, Koski, and Giridhari would simply incorporate the known methods for generating product reviews as taught by Clark, the known methods for product search using user-weighted, attribute-based, sort-ordering as taught by Giridhari and the known methods for analyzing sets of reviews as taught by Koski with the known methods for processing textual content associated with reviews as taught by Scott in order to use natural language processing in analyzing sentiment in product reviews (Clark 0001), discern which aspects of a product are significant (Clark 0020), glean sets of rules that guide the machine through future analysis of natural language passages (Clark 0002), and use sentiment found in product reviews in order to inform prospective purchasers which features are important to consider when buying a particular product or type of product (Clark 0021).
	Since the functionalities of the elements of the system and method disclosed by Scott, the functionalities of the elements of the system and method disclosed by Koski, the functionalities of the elements of the system and method disclosed by Giridhari, and the functionalities of the elements of the system and method disclosed by Clark do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 Clark), the features for product search using user-weighted, attribute-based, sort-ordering (as taught by Giridhari) and the features for analyzing sets of reviews (as taught by Koski) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to use natural language processing in analyzing sentiment in product reviews (Clark 0001), discern which aspects of a product are significant (Clark 0020), glean sets of rules that guide the machine through future analysis of natural language passages (Clark 0002), and use sentiment found in product reviews in order to inform prospective purchasers which features are important to consider when buying a particular product or type of product (Clark 0021).

	Regarding claim 24, The method of claim 23, 
	The combination of Scott, Koski, Giridhari, and Clark teaches the limitations of claim 23.
	Scott further discloses:
	wherein aggregating the one or more aspect candidates and associated opinions to quantify importance of the one or more aspect candidates as collectively expressed by the plurality of reviews includes at least one of: determining a frequency of occurrence of each aspect candidate of the one or more aspect candidates, or determining aggregate sentiments associated with each aspect candidate of the one or more aspect candidates.  
	[a quality score may be based on one or more factors, and may be a combination of sub-scores to account for grammatical quality, the length of the review, the length of sentences in the review, the use of high-value words, and word frequencies (0081, 0086; see also 0081-0087); a combination with the highest combined quality score is selected (0089)] The aspect candidate would be associated with a key word, and the quality score would be based in part on the value of the key word and the frequency of the key word.
	Additionally, Scott further discloses aggregating scores representing a sentiment:
	determining aggregate sentiments associated with each aspect candidate of the one or more aspect candidates.  
	[Examples of forms of ratings include symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) and numerical formats (1-3, 1-5, 1-10, 1-100, and the like). In some embodiments, in addition to the rating, a review may also be associated with sub-ratings for particular aspects of the subject. The sub-ratings may be scores for particular aspects of the subject (0025); review summaries may comprise overall ratings and collective ratings (0036); The overall rating score may be a mathematical combination of the collective ratings (0040); Upon determining the overall rating, a rating range in which the overall rating falls is identified (0041)] The Examiner asserts symbolic or descriptive formats (positive/negative, thumbs-up/thumbs-down, and the like) may be interpreted as symbolic or descriptive formats comprising sentiments. As such, sub-ratings for particular aspects of the subject may comprise symbolic or descriptive formats 
	Additionally, Koski further discloses:
	determining a frequency of occurrence of each aspect candidate of the one or more aspect candidates, 
	[the relevance score of a tuple of words may at least in part be based on the number of reviews in the set of reviews in which the tuple is included; the frequency of repetition of the tuple in the reviews that include the tuple; corresponding usefulness scores associated with the reviews that include the tuple and/or the tuple and/or a tag or keyword derived therefrom; etc. (0012); Any appropriate technique such as identifying frequently repeated word sequences, text summarization techniques, text clustering, natural language processing, etc., may be employed at 104 to analyze the content of the set of reviews (0012)]
	or determining aggregate sentiments associated with each aspect candidate of the one or more aspect candidates.  
	[there is a need for an improved manner to summarize the information, opinions, and trends expressed and/or revealed in a set of reviews (0002); Providing a summary that enables a user to obtain quickly and in a concise form a sense of the opinions expressed and/or trends represented by a set of reviews (0011); the reviews are categorized or indexed so that a user can identify and/or access quickly a subset of reviews of interest to the user, to determine the range and distribution of the ratings (or opinion) associated with the set of reviews, to correlate the distribution of the ratings with the content of the reviews, etc. (0011)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 23 applies here, as well.

	Regarding claim 25, The method of claim 21,
	The combination of Scott, Koski, and Giridhari teaches the limitations of claim 21. The discussion of the disclosure of prior art as related to the limitations of claim 21 applies here, as well. The Examiner asserts the discussion of substantially similar claim 21 teaches the element of, “to identify coherent excerpts,” in that the combination of Scott, Koski, and Giridhari teaches portioning reviews into sentences, snippets, tuples, etc., text clustering, and sub-scoring based on grammatical quality and other factors, as discussed in addressing claim 21, above.
	Scott also discloses parsing documents and extracting reviews, ratings, and other pertinent information (0026) and that clustering helps the reviews engine identify reviews that focus on particular aspects of a subject. By separating the reviews by the aspect upon which the review focuses (into the clusters) and selecting reviews from the clusters for inclusion in a reviews sample, a user, upon being shown the reviews sample, can get a better understanding of which aspects of the subject are particularly noteworthy or were of particular concern to other users who have had experience with the subject (0078), and Koski further discloses: the content of the set of reviews 302 may be parsed to extract one or more keywords to be included in a "themes" section 308 associated with the set of reviews (0017); The categorization of the set of reviews 302 aids a user in finding the reviews of interest to the user, i.e. the reviews that include topics that are of interest to the user (0018); Any appropriate technique such as identifying frequently repeated word sequences, text summarization techniques, text clustering, natural language processing, etc., may be employed at 104 to analyze the content of the set of reviews (0012)]
	The combination of Scott, Koski, and Giridhari does not appear to explicitly recite utilizing a parse tree.
	However, Clark — which is directed to generating product reviews — discloses: (note the portion in italics is what has not been addressed):
	wherein extracting the plurality of excerpts from the plurality of sentences includes: utilizing a constituency sentence parse tree of each of the sentences of the plurality of sentences to identify coherent excerpts.  
	[The natural language processor 214 may be a computer module that analyzes the received product reviews and other electronic documents. The natural language processor 214 may perform various methods and techniques for analyzing electronic documents (e.g., syntactic analysis, semantic analysis, etc.)…. the natural language processor 214 may parse passages of the documents. Further, the natural language processor 214 may include various modules to perform analyses of product reviews. These modules may include, but are not limited to, a tokenizer 216, a part-of-speech (POS) tagger 218, a semantic relationship identifier 220, a syntactic relationship identifier 222, and sentiment analyzer 224 (0037); parsing the product reviews to identify subject-predicate pairings. This may involve analyzing parse trees generated by a natural language processor, such as the natural language parse a document and generate corresponding data structures for one or more portions of the document. For example, in response to receiving a set of product reviews from a website that includes a collection of consumer product reviews at the natural language processing system 212, the natural language processor 214 may output parsed text elements from the product reviews as data structures. In some embodiments, a parsed text element may be represented in the form of a parse tree or other graph structure (0043)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 23 applies here, as well.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent Publication 20070078845 in view of Koski, U.S. Patent Publication 20080082499, in view of Giridhari, U.S. Patent Publication 20190318407, and further in view of Koperda, U.S. Patent Publication 20120117082.
	Regarding claim 27, The method of claim 26, 
	The combination of Scott, Koski, and Giridhari teaches the limitations of claim 26.
	Scott further discloses:
	wherein ranking the plurality of excerpts further includes: [...] classify the plurality of excerpts.
	[A review includes content (e.g., comments, evaluation, opinion, etc.) regarding a subject, a class of subjects, a trait, a characteristic, or a feature (0023, 0024); Examples 
	The combination of Scott, Koski, and Giridhari does not appear to explicitly recite the use of a gradient boosted tree based classifier. 
	However, Koperda — which is directed to performing document searching and document classification — discloses (note the portion in italics is what has not been addressed):
	wherein ranking the plurality of excerpts further includes: using a gradient boosted tree based classifier to classify the plurality of excerpts.
	[Ways to identify different document styles (categorization) include using the Naive Bayes (NB) classification methods which are simple, scalable to large feature sets and among the most effective algorithms to classify text documents. NB being the preferred embodiment of the invention but alternative, more complex document classifiers such as Random forest or Gradient tree boosting algorithms can also used (0382)]
	Scott teaches a system and method for processing textual content associated with reviews. Koski teaches a system and method for analyzing sets of reviews. Giridhari teaches a system and method for product search using user-weighted, attribute-based, sort-ordering. Koperda teaches systems and methods for performing document searching and document classification. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Scott, Koski, and Giridhari and Koperda is that the combination of Scott, Koski, and Giridhari does not appear to explicitly recite using a gradient boosted tree based classifier.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Koperda to the teachings of the combination of Scott, Koski, and Giridhari would simply incorporate the known methods for performing document searching and document classification as taught by Koperda, the known methods for product search using user-weighted, attribute-based, sort-ordering as taught by Giridhari and the known methods for analyzing sets of reviews as taught by Koski with the known methods for processing textual content associated with reviews as taught by Scott in order to take a document and assign it to one of a multiplicity of document categories (Koperda 0004), perform document searching and document classification by providing more automation and greater reliability which yields better results than prior-art systems (Koperda 0003), and better identify and extract the significant words from a document and to provide a better Koperda 0011).
	Since the functionalities of the elements of the system and method disclosed by Scott, the functionalities of the elements of the system and method disclosed by Koski, the functionalities of the elements of the system and method disclosed by Giridhari, and the functionalities of the elements of the system and method disclosed by Koperda do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for performing document searching and document classification (as taught by Koperda), the features for product search using user-weighted, attribute-based, sort-ordering (as taught by Giridhari) and the features for analyzing sets of reviews (as taught by Koski) with the system and method for processing textual content associated with reviews (as taught by Scott) in order to take a document and assign it to one of a multiplicity of document categories (Koperda 0004), perform document searching and document classification by providing more automation and greater reliability which yields better results than prior-art systems (Koperda 0003), and better identify and extract the significant words from a document and to provide a better technique in creating the metric that accurately reflects the degree of similarity of two or more documents (Koperda 0011).

Response to Arguments
Applicant’s arguments on pages 10-17, filed on 7/16/21 have been fully considered but they are not persuasive. Applicant notes, on page 9, that claims 1, 13, 14, 19, 20, and 21 are amended, no claims are canceled or withdrawn; and no claims are added, claims 1, 14, 20, and 21 are the independent claims, and claims 1-27 are present for examination. 
	Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:	
	35 U.S.C. § 101 Rejections:
	Applicant notes, on page 11, that claims 1-27 were rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. Applicant argues, on pages 11-13, that the amended independent claims and dependent claims are patent eligible under 35 U.S.C. § 101, and Applicant requests that the rejection of claims 1-27 under 35 U.S.C. § 101 be withdrawn. The Examiner notes that Applicant’s arguments are directed to the amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 USC 101, above, for a complete discussion of the pending claims.
	Applicant’s arguments are fully considered, but are not persuasive.
	35 U.S.C. § 103 Rejections:
	Applicant notes, on pages 8-9, that the claims 1-18 were rejected under 35 U.S.C. § 103 as being unpatentable over the stated combinations of Scott, Chen, Koski, Salvetti, Clark, and Koperda. Applicant argues, on pages 14-17, that the cited prior art does not teach or suggest all the features recited in the amended claims. The Examiner notes that Applicant’s arguments are directed to the amended claim limitations, and, as 
	Applicant’s arguments are fully considered, but are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.W.W./Examiner, Art Unit 3689                  


/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689